      Fill in this information to identify the case:

                  SouthFresh Aquaculture, LLC
      Debtor name __________________________________________________________________
                                              Northern District
      United States Bankruptcy Court for the: ______________________             Alabama
                                                                     District of _________
                                                                              (State)
      Case number (If known):   19-70152
                                _________________________
                                                                                                                                          " Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1
     Kyle D. Schmidt                       Kyle D. Schmidt                   trade debt            contingent,
                                           2448 Hopewell Rd                                        unliquidated                                               $143,000
                                           Brooksville, MS 39739

     Running Creek Farms                   Ronald Nichols                    trade debt                                                                      $83,200.66
2
                                           653 Highway 17
                                           Aliceville, AL 35442

     Double Wheel Farm                     5111 US Highway 11 S              trade debt            contingent,                                               $82,243.04
3
                                           Boligee, AL 35443                                       unliquidated,
                                                                                                   disputed

     Ken Diller                            Ken Diller                        trade debt            contingent,                                                   $70,000
4
                                           1661 CR 2                                               unliquidated
                                           Gallion, AL 36742

     Alabama Power                         600 North 18th Street             utility               contingent,                                                   $70,000
5
                                           Birmingham, AL 35203                                    unliquidated



     Winsea International                  8700 Commerce Park Drive,         trade debt                                                                          $67,680
6
                                           STE 219
                                           Houston, TX 77036

     Greene Co. Revenue Commissioner Barbara McShan                          taxes                                                                           $67,663.33
7
                                       Greene Co Courthouse
                                       400 Morrow Ave
                                       Eutaw, AL 35462
     Blue Cross Blue Shield of Alabama 450 Riverchase Parkway East           insurance                                                                       $65,388.24
8
                                       Birmingham, AL 35236-0037




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
           Case 19-70152-JHH11                   Doc 15      Filed 01/28/19 Entered 01/28/19 20:05:16                                     Desc Main
                                                            Document     Page 1 of 2
    Debtor         SouthFresh Aquaculture, LLC
                   _______________________________________________________                                              19-70152
                                                                                                 Case number (if known)_____________________________________
                   Name




     Name of creditor and complete          Name, telephone number, and    Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor      (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                        debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional           unliquidated,   total claim amount and deduction for value of
                                                                           services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff

     SeaQuest Seafood                      530 SOUTH 6TH AVENUE            trade debt                                                                           $61,065
9
                                           City of Industry, CA 91746



     Elysian Farms                         Lisa Cochran                    trade debt                                                                       $40,306.16
10
                                           PO Box 319
                                           Greensboro, AL 36744

     AB Vista, Inc.                        150 S Pine Island Rd, Suite 270 trade debt                                                                           $26,350
11
                                           Plantation, FL 33324



     Prairie Cajun Brand, LLC              1277 HIGHWAY 757                trade debt                                                                           $25,272
12
                                           Eunice, LA 70535



     Southeastern Refrigeration            310 26th Avenue West            trade debt                                                                       $21,477.36
13
                                           Birmingham, AL 35204



     Packers Sanitation Services           3681 PRISM LANE                 trade debt                                                                           $20,104
14
                                           Kleler, WI 53812



     Sea Delight LLC                       8195 NW 67 Street               trade debt                                                                       $18,562.60
15
                                           Miami, FL 33166



     Hilo Fish Company                     55 Holomua Street               trade debt                                                                           $17,855
16
                                           Hilo, HI 96720



     Westway Feed Products                 23623 Network Place             trade debt                                                                       $15,277.54
17
                                           Chicago, IL 60673-1236



     Robert Hall                           15480 Hwy 69 South              trade debt             contingent,                                                   $14,000
18
                                           Greensboro, AL 36744                                   unliquidated



     Little Rock Farm, Inc.                4446 County Road 10             trade debt                                                                       $13,918.35
19
                                           Greensboro, AL 36744



     Heartland Catfish                     55001 Highway 82-West           trade debt                                                                           $13,500
20
                                           Itta Bena, MS 38941




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
             Case 19-70152-JHH11                Doc 15      Filed 01/28/19 Entered 01/28/19 20:05:16                                     Desc Main
                                                           Document     Page 2 of 2
